19-2750-cv
Car-Freshner Corporation v. American Covers, LLC



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       August Term 2020

Argued: September 21, 2020                              Decided: November 19, 2020

                                       Docket No. 19-2750

------------------------------------------
CAR-FRESHNER CORPORATION, JULIUS SÄMANN LTD.,

            Plaintiffs - Appellants,

               V.


AMERICAN COVERS, LLC, FKA AMERICAN COVERS, INC, DBA HANDSTANDS,
ENERGIZER HOLDINGS, INC., ENERGIZER BRANDS, LLC,

        Defendants - Appellees.
------------------------------------------

Before: NEWMAN, RAGGI, BIANCO, Circuit Judges.

       Appeal from a judgment of the Northern District of New York (Thomas J.

McAvoy, District Judge), dismissing, on motion for summary judgment, a

complaint filed by Car-Freshner Corporation and Julius Sämann Ltd. alleging

trademark infringement, trademark dilution, and unfair competition by American

Covers, LLC d/b/a Handstands, Energizer Holdings, Inc., and Energizer Brands,




                                                   1
LLC. Car Freshner Corp. v. American Covers, LLC, 419 F. Supp. 3d 407 (N.D.N.Y. 2019).

The marks allegedly infringed and diluted are “Black Ice” and “Bayside Breeze.”

      Affirmed in part, reversed in part, and remanded.



                                Louis Orbach (Liza R. Magley, on the brief), Bond,
                                      Schoeneck & King, PLLC, Syracuse, NY, for
                                      Plaintiffs-Appellants Car-Freshner Corporation
                                      and Julius Sämann Ltd.

                                William H. Brewster, Kilpatrick Townsend &
                                      Stockton LLP, Atlanta, GA, for Defendants-
                                      Appellees American Covers, LLC, Energizer
                                      Holdings, Inc., and Energizer Brands, LLC.

JON O. NEWMAN, Circuit Judge:

      This appeal in a trademark case is somewhat unusual in that, in the context

of products that directly compete with each other, one of the allegedly infringing

marks uses the same two words of the senior user’s mark but adds a word in front

of, and a word after, that mark. Plaintiffs-Appellants Car-Freshner Corporation and

Julius Sämann Ltd. (collectively “CFC”) appeal from the August 8, 2019, judgment

of the District Court for the Northern District of New York (Thomas J. McAvoy,

District Judge), dismissing, on motion for summary judgment, their complaint

against   Defendants-Appellees     American    Covers,    LLC   d/b/a   Handstands




                                          2
(“Handstands”), Energizer Holdings, Inc., and Energizer Brands, LLC (collectively,

“Energizer”).

        The case concerns automotive air fresheners, 1 products that emit a pleasant

scent in automobiles. Both CFC and Energizer sell these products. They use their

trademarks as the name of the scents.

        CFC contends that its trademark, consisting of the words “Black Ice,” is

infringed and diluted by Energizer’s sale of products labeled with the words

“Midnight Black Ice Storm” and also contends that its trademark, consisting of the

words “Bayside Breeze,” is infringed and diluted by Energizer’s sale of products

labeled with the words “Boardwalk Breeze.” We conclude that the record developed

by CFC sufficed to withstand Energizer’s motion for summary judgment with

respect to CFC’s mark “Black Ice” but not its mark “Bayside Breeze.” We therefore

affirm in part, reverse in part, and remand.

                                              Background

        The products. Almost all of CFC’s product lines are marketed under the brand

name “Little Trees.” The products with the mark “Black Ice” include: (1) small two-



        1 Although the name of the corporate plaintiff is Car-Freshner Corporation, the parties describe their
products as “fresheners,” and that spelling will be used throughout this opinion, except when referring to
the name of the corporate plaintiff or the name of this case. “Freshner” does not appear to be a word in the
English language.

                                                      3
dimensional cardboard pine trees saturated with scented oil, suitable for hanging

on a rear-view mirror; (2) vent wraps, a small plastic device that wraps around one

of the slats on a car’s interior vents; (3) vent clips, a larger version of a vent wrap

that clips onto a car’s interior air vent; (4) an item called “fresh links,” small tear-

shaped loops that can be hung from the rearview mirror; (5) spray cans; (6) spray

pumps; and (7) fiber cans, sealed cans placed under a car seat, opened with a twist-

top, containing scented fibers. 2 CFC’s products with the mark “Bayside Breeze”

include (1) cardboard trees, (2) vent wraps, and (3) fresh links.

        CFC has sold air fresheners under the brand name “Little Trees” since 1952.

CFC began selling air freshener products with a scent called “Black Ice” in 2004.

CFC began selling these products with a scent called “Bayside Breeze” in 2013.

Between 2013 and 2018, CFC’s net sales of “Black Ice” products to its retailer and

distributor customers in the U.S. totaled tens of millions of dollars annually. CFC’s

net sales of “Bayside Breeze” products to its retailer and distributor customers in

the U.S. were less than $50,000 in 2013, increasing to more than $4,000,000 by late

2018.




        2 CFC’s fiber can product, which was first marketed after this lawsuit began, does not display the
brand name “Little Trees” in the same way as the other Little Trees automotive air freshener products, but
depicts as a logo the small pine tree design seen on all of CFC’s products.

                                                    4
      Energizer’s product line is marketed under the brand name “Refresh Your

Car!,” which has had more than $50 million in total sales annually since 2015. It

acquired this brand name and product line from Handstands in July 2016. The

products at issue in this case are labeled with the words “Midnight Black Ice Storm”

and “Boardwalk Breeze.” The former include 4- and 6-pack vent sticks, diffusers,

mini diffusers, and gel cans. The latter is available only as 4-pack vent sticks.

      Energizer has sold a Handstands product with a single scent called “Ice

Storm” for several years and continues to sell it under the brand name “Driven.”

Shortly after Energizer acquired Handstands in 2016, it began selling two new

products with a single scent, one called “Midnight Black” and another called

“Boardwalk Breeze,” and, pertinent to the pending case, new products with two

scents, one called “Midnight Black” and another called “Ice Storm,” labeled with

the words “Midnight Black Ice Storm.” Like CFC, Energizer primarily sells directly

to retailers and distributors and not to consumers. In the six months that Energizer’s

allegedly infringing products were on the market, Energizer sold more than $1

million of product domestically.

      Energizer’s products compete directly with CFC’s products in the U.S.

automotive air freshener market and at many of the same retailers. CFC’s products



                                           5
with the “Black Ice” and “Bayside Breeze” scents were sold alongside Energizer’s

dual scent products with the words “Midnight Black Ice Storm” on the packaging

and its single scent “Boardwalk Breeze” products in the same stores across the

United States, including Target, Walmart, Pep Boys, Dollar General, AutoZone, and

various supermarkets. Stores that carry both parties’ products will often “block” the

products by either brand or type of product; thus, each party’s products will

typically be surrounded by its own brand of product but might be next to other,

similar products made by other companies. Both parties’ products cost less than

$4.00.

         The appearance of the products. The packaging or the container of nearly all of

CFC’s products displays, at the top, the brand name “Little Trees” in white letters

on a red stripe sloping slightly upwards. Products with the “Black Ice” scent display

a small green pine tree and a small chunk of black ice with jagged edges. White

letters cover most of the chunk, with the word “Black” on top in a small font and

“Ice” below in a much larger font. The word “Black” is rendered in upper case. The

word “Ice” is rendered with a dotted “i” in lower case but in a font size just barely

smaller than the large upper case “CE” (Figures 1, 2).




                                            6
Figure 1




 Figure 2
   7
        The packaging or the container of the Energizer dual scent products display,

at the top, the brand name “Refresh your car!” in light blue, dark blue, or black

lettering against a background of a dark, threatening sky with streaks of lightning.

The word “Refresh,” with an upper case “R,” appears above the words “your car!”

and is in a font much larger than the words “your car!” with all other letters in lower

case. A small white car appears before the word “your.” The packaging or container

also displays a black car with beaming headlights near the bottom.

        Particularly relevant to this case is the display of the words “Midnight Black

Ice Storm.” On Energizer’s dual-scented diffuser product, the words appear in two

ways. They appear in sequence along the top curve of what appears to be a car’s

steering wheel; the words “Midnight Black” appear in white against a black

background, and the words “Ice Storm” appear in black against a white

background. 3 In addition, to the left of an automobile and in slightly smaller font,

the word “Midnight” appears above the word “Black” in white against a black

background, and, just below, the word “Ice” appears above the word “Storm” in

black against a white background (Figure 3).




        3According to Energizer’s Chief Strategy Officer, Energizer has “sometimes” marketed its dual-
scented products to retailers and distributors with a slash (virgule) between the words “Midnight Black” and
the words “Ice Storm.” Declaration of Michelle M. Atkinson. A-166, ¶ 31.

                                                     8
                                    Figure 3

      On Energizer’s dual scent gel can, the words “Midnight Black” appears on

one line above the word “Ice Storm,” with all four words in black against a white

background (Figures 4, 5).




                                        9
                                       Figure 4




                                       Figure 5

      CFC’s products with the “Bayside Breeze” scent display those words in white

block letters against a background of blue sky and sea with a sailboat (a sloop), the

mainsail of which has three broad horizontal stripes; the top stripe is red, the middle

stripe is teal, and the bottom stripe is dark blue (Figure 6).




                                           10
                                    Figure 6

      Energizer’s products with the “Boardwalk Breeze” scent display, in addition

to the “Refresh your car!” brand name at the top, the words “Boardwalk Breeze” in

white cursive letters against a background of blue sky and sea with a sailboat (a

sloop), the mainsail of which has broad horizontal stripes; the top and bottom

stripes are dark blue (Figure 7).




                                       11
                                      Figure 7

      Development of Energizer’s scent names. Before Energizer acquired Handstands

in July 2016, a series of emails in April 2016 reflects the strategy of Handstands’

product development team in naming new scents for its “Refresh Your Car!” brand.

One employee asked for guidance on whether to use the words “Ice” or “Black” in

the name. Handstands’ then-CEO envisioned “a name like ‘Midnight Black’” and

wrote, “If we really wanted to have some fun” they “could also look at a dual [scent]

with a Black Ice variant – along the lines of Midnight Black / Ice Storm.” Another

employee suggested that they should “get as close to the Black Ice name as we can,


                                         12
without running into legal issues” as “[w]e want the customers to immediately

make the connection.” He advised that “[w]e do want to avoid the Car-

Freshner/Exotica [infringement lawsuit] situation, obviously.” A Handstands

manager, explaining the idea behind the name “Boardwalk Breeze,” wrote that the

“intent has always been to draw close to the Bayside Breeze in fragrance and

concept” while cautioning that “[o]bviously we don’t want to tell our customers

this.”

         CFC’s prior infringement claims. This is not the first time CFC has sought to

stop Energizer’s acquired company, Handstands, from trademark infringement. In

2010, CFC requested Handstands to stop using the term “Car-Fresheners” because

it was too similar to CFC’s “Car-Freshner” marks; Handstands stopped. The next

year, Handstands promoted a “Geico” air freshener by using a replica of CFC’s

green tree design, CFC sent Handstands a cease-and-desist letter, and Handstands

agreed not to use the green tree design in the future in connection with air

fresheners. In 2012, Handstands sold paper air fresheners using the slogan “Let It

Hang,” which was identical to one of CFC’s marks. Handstands settled CFC’s

infringement lawsuit complaining of this practice. In 2013, Handstands again used




                                           13
the words “Car Fresheners” in connection with air fresheners and stopped at CFC’s

request.

      Pending litigation. CFC filed its Complaint in February 2017, alleging

infringement and dilution of CFC’s “Black Ice” mark. In April 2017, CFC filed its

Amended Complaint, alleging infringement and dilution of both CFC’s “Black Ice”

and “Bayside Breeze” marks. After receiving this Amended Complaint, Energizer

moved to phase out its dual-scented products with scents named “Midnight Black”

and “Ice Storm” and the single-scented products with a scent named “Boardwalk

Breeze,” and stopped selling them as of June 30, 2017. Instead, Energizer began

selling the same dual-scented product with the name of one of the two scents

changed from ”Midnight Black” to “Lightning Bolt” and the name of the other scent

retained as “Ice Storm.”

      In August 2019, the District Court granted Energizer’s motion for summary

judgment. See Car Freshner, 419 F. Supp. 3d at 449. The Court ruled that CFC had not

presented sufficient evidence for a reasonable juror to conclude that Energizer’s

marks were similar enough to CFC’s marks to create a likelihood of confusion as to

source or sponsorship of the products. The Court therefore rejected CFC’s Lanham

Act claim. See id. at 444. For similar reasons the Court rejected CFC’s federal false



                                         14
designation of origin and unfair competition claims, and state dilution and unfair

competition claims. See id. at 449 n.15. The Court rejected CFC’s federal dilution

claim because its marks were not sufficiently famous. See id. at 448. We consider the

details of the Court’s decision in the course of explaining our decision.

                                     Discussion

I. Trademark Infringement

      On this appeal, the ultimate issue on CFC’s trademark infringement claim is

whether Energizer was entitled to summary judgment on CFC’s claim that

Energizer’s use of the marks “Midnight Black Ice Storm” and “Boardwalk Breeze”

“is likely to cause confusion,” 15 U.S.C. § 1114(1)(a), as to the origin or sponsorship

of its goods. See Guthrie Healthcare System v. ContextMedia, Inc., 826 F.3d 27, 37 (2d

Cir. 2016). The likelihood of confusion is considered from the perspective of

“ordinary consumers.” Id.

      We review a district court’s grant of summary judgment de novo, “resolving

all ambiguities and drawing all permissible inferences in favor of the nonmoving

party.” Tiffany & Co. v. Costco Wholesale Corp., 971 F.3d 74, 83 (2d Cir. 2020). In a

trademark infringement case, we review de novo a ruling on whether the plaintiff




                                          15
has shown a likelihood of confusion because we consider the issue to be a question

of law. 4 See id. at 86.

        In determining whether the requisite likelihood of confusion has been shown

(or, more precisely, on review of the summary judgment ruling, whether a genuine

issue exists as to such likelihood), we consider the eight factors identified by Judge

Friendly in Polaroid v. Polarad Electronics, 287 F.2d 492, 495 (2d Cir. 1961): (i) the

strength of the senior user’s marks; (ii) the similarity of the parties’ marks; (iii) the

market proximity of their products; 5 (iv) the likelihood that the senior user will




        4  At an earlier time, we considered likelihood of confusion to be a question of fact. See American
International Group, Inc. v. London American International Corp., 664 F.2d 348, 351 (2d Cir. 1981). Now, however,
we are one of three circuits, along with the Sixth and Federal Circuits, that consider likelihood of confusion
to be a question of law. See 4 MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION § 23:73 (5th ed. 2020). It
is arguable that the Supreme Court’s decision in Hana Financial, Inc. v. Hana Bank, 574 U.S. 418 (2015), casts
doubt on our view. In Hana, the Court ruled that whether an original and a revised trademark are “legal
equivalents” for purposes of establishing priority of a plaintiff’s mark was a question of fact because the
question was whether “they create the same, continuing commercial impression” viewed “from the
perspective of an ordinary purchaser or consumer.” Id. at 420. The Court added, “Application of a test that
relies upon an ordinary consumer’s understanding of the impression that a mark conveys falls comfortably
within the ken of a jury.” Id. at 422. Nevertheless, post-Hana, the Sixth Circuit has continued to adhere to the
view that the “determination of whether a given set of foundational facts establishes a likelihood of confusion
is a legal conclusion,” Progressive Distribution Services, Inc. v. United Parcel Service, Inc., 856 F.3d 416, 427 (6th
Cir. 2017) (internal quotation marks and citation omitted), and in light of our own recent decision in Tiffany,
we do so here.
         5
           Polaroid makes clear that “proximity” of the products is a variable, not a binary choice, i.e., either
close or not close. “If defendant’s sole business were the manufacture and sale of microwave equipment, we
should have little difficulty in approving the District Court’s conclusion that there was no such likelihood of
confusion” as to violate either the Lanham Act or state law . . . . “What gives us some pause is defendant’s
heavy involvement in a phase of electronics that lies closer to plaintiff’s business, namely, television.” 287
F.2d at 496. (emphasis added). “If defendant should move into new territory more closely related to optics and
photography, different considerations as to . . . the merits will, of course, apply.” Id. at 498 (emphasis added).



                                                         16
bridge any gap separating the parties’ current markets; (v) the existence of actual

consumer confusion; (vi) whether the junior user acted in bad faith in adopting its

mark; (vii) the quality of the junior user’s products; and (viii) the sophistication of

the relevant consumer group.

        Although identification of the Polaroid factors was dictum (the plaintiff was

not entitled to an injunction because it had waited too long to sue), see id. at 496,

these eight factors 6 are so ingrained in the trademark jurisprudence of this Court 7

and other courts 8 that we readily apply them on this appeal. In doing so, however,

we note that the identification of the Polaroid factors provides no guidance on how

they are to be weighed in the aggregate or whether any one or more of them are

entitled to extra weight. 9



        6
           Judge Friendly’s opinion explicitly noted that the identification of the eight factors “does not
exhaust the possibilities—the court may have to take still other variables into account.” Polaroid, 287 F.2d at
495. Indeed, just three years after Polaroid, Judge Friendly wrote for this Court that it should “add three other
factors—the rather sterile nature of plaintiffs’ three-year priority due to their exceedingly limited sales in this
country, their long delay in asserting their claim, and the serious harm an injunction would cause the
defendant as against the trifling benefit to the plaintiffs.” Chandon Champagne Corp. v. San Marino Wine Corp.,
335 F.2d 531, 536 (2d Cir. 1964). Because these three factors are not implicated by the pending case, we need
not consider them.
         7 E.g., Tiffany & Co., 971 F.3d at 84-85; Guthrie, 826 F.3d at 37; International Information Systems Security

Certification Consortium, Inc. v. Security University, LLC, 823 F.3d 153, 160 (2d Cir. 2016).
         8 “Eventually all of the 13 federal circuits adopted a similar multi-factor analysis strongly influenced

by the Second Circuit’s Polaroid test.” MCCARTHY, supra note 5, at § 24:57.
         9 In this respect, Polaroid is no different than some other multi-factor analyses. See, e.g., Campbell v.

Acuff-Rose Music, Inc., 510 U.S. 569, 578 (1994) (four statutory fair use factors, 17 U.S.C. § 107(1)-(4), to be
“weighed together”); World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980) (five factors to be
considered in determining whether exercising personal jurisdiction over out-of-state defendant comported
with due process).

                                                         17
        With respect to our standard of review concerning a district court’s ruling on

the Polaroid factors in the aggregate, “[O]ur past cases have always recognized that

the ‘district court’s balancing of the Polaroid factors is subject to de novo review.’”

Tiffany, 971 F.3d at 85 (quoting Playtex Products, Inc. v. Georgia-Pacific Corp., 390 F.3d
158, 162 (2d Cir. 2004)); see also, e.g., Arrow Fastener Co. v. Stanley Works, 59 F.3d 384,

391 (2d Cir. 1995) (“[W]e review the court's weighing of [the Polaroid] factors and its

ultimate conclusion under a de novo standard.”). And this standard of review applies

“in the majority of cases” to “a district court’s determinations as to each Polaroid

factor.” Tiffany, 971 F.3d at 86. 10

        “Insofar as the determination of whether one of the Polaroid factors favors one

party or another involves a legal judgment—which it often does—we must review

that determination de novo.” Tiffany, 971 F.3d at 86 (footnote omitted); see id. n. 7

(“For example, there is a considerable component of law in the determination

whether a mark has the degree of strength necessary to weigh in favor of the party




        10 We acknowledge that, on review of findings following a bench trial, we have said, “We review the
district court’s treatment of each Polaroid factor under a clearly erroneous standard.” Arrow Fastener, 59 F.3d
at 391.

                                                      18
claiming infringement.”) (internal quotation marks and citation omitted). 11 We

reiterate that our concern here is whether a grant of summary judgment was proper.

        With respect to each Polaroid factor, we next set out the District Court’s

rulings, and then our own assessment of the factor, treating CFC’s marks separately

where appropriate. 12 We start with the strength of the marks.

        The District Court ruled that CFC’s “Black Ice” mark had “moderate”

strength. Car Freshner, 419 F. Supp. 3d at 424.

        We begin our assessment by noting that the strength factor is analyzed based

on two components: “(1) the degree to which [the mark] is inherently distinctive;

and (2) the degree to which it is distinctive in the marketplace.” W.W.W.


        11   In Tiffany, we noted that “some of [our prior] cases have purported to afford ‘considerable
deference,’” 971 F.3d at 85 (quoting Playtex Products, 390 F.3d at 162), “even to [a district court’s] ‘finding on
each factor’ generally,” id. (quoting Natural Organics, Inc. v. Nutraceutical Corp., 426 F.3d 576, 578 (2d Cir.
2005)). Significantly, however, Tiffany cautioned that “[t]hese cases should not be read to suggest that ‘a
district court deciding a motion for summary judgment in a trademark infringement case has . . . greater
discretion than it would have in a non-trademark case to resolve disputed issues of fact or draw inferences
against the non-moving party.” Id. (internal quotation marks omitted). Indeed, in the summary judgment
context, if a genuine dispute existed as to a material fact, the case would normally not be appropriate for
summary judgment. See Lois Sportswear, U.S.A. v. Levi Straus & Co., 799 F.2d 867, 879 (2d Cir. 1986) (Miner, J.,
dissenting). More recently, we made the same point in Kelly-Brown v. Winfrey, 659 F. App’x 55 (2d Cir. 2016).
“[I]t is not obvious what it even means to defer to a factual finding at summary judgment, given that,
technically, there generally are none.” Id. at 58, n.3.
          We note that Lois Sportswear, the original source of the “considerable deference” phrase, gave no
indication where the phrase came from. The Court’s opinion provided a “Cf.” citation to Anderson v. City of
Bessemer, 105 S. Ct. 1504, 1512 (1985), with a parenthetical that merely stated the basic proposition that
findings of fact may not be reversed unless clearly erroneous. Lois Sportswear, 799 F.2d at 873. It is not even
clear what the phrase means. Where a factual determination is reviewed on appeal, for example, after a bench
trial, there is no intermediate standard of review between “clearly erroneous” and de novo.
          12 The “Black Ice” scent has been on the market since 2004; as a registered and (unlike “Bayside

Breeze”) incontestable trademark, see 15 U.S.C. § 1065, “Black Ice” is entitled to “significant protection,” see
Lois Sportswear, 799 F.2d at 871.

                                                       19
Pharmaceutical Co. v. Gillette Co., 984 F.2d 567, 572 (2d Cir. 1993). Inherent

distinctiveness is assessed on a continuum from least to most distinctive, with the

aid of categories usually called (1) generic, (2) descriptive, (3) suggestive, and

(4) arbitrary or fanciful, with marks in the last category considered the strongest. See

Playtex Products, 390 F.3d at 163. Acquired distinctiveness, sometimes called

secondary meaning, is determined by analyzing six factors: advertising

expenditures, consumer studies linking the mark to a source, unsolicited media

coverage of the product, sales success, attempts to plagiarize the mark, and the

length and exclusivity of the mark’s use. Centaur Communications, Ltd. v. A/S/M

Communications, Inc., 830 F.2d 1217, 1222 (2d Cir. 1987). 13

        We consider “Black Ice” inherently distinctive. As applied to automotive air

fresheners, inclusion of the word “ice” could be thought to suggest a product that

has the ability to provide cooling refreshment, but the total phrase “Black Ice,” as

applied to an automotive air freshener, is close to, if not actually, arbitrary. 14

        With respect to acquired distinctiveness, sales of “Black Ice” products totaled



        13  That one of the eight factors in the Polaroid analysis is itself to be determined with reference to six
factors does not augur well for predictability in this field of law. However, a second comer to a market,
considering a name for its product, can always avoid the risk of infringement by selecting a name with no
similarity to the name of a competitive product.
         14 The words “black ice” generally describe a transparent coating of ice on a road or paved surface

that is hazardous because it cannot easily be seen. See Black Ice, The New Oxford American Dictionary (1st ed.
2001).

                                                        20
in the tens of millions of dollars between 2013 and 2018. CFC’s 3-pack of Black Ice

hanging trees was the number one selling automotive air freshener product for

several years between 2015 and 2017. The record contains considerable evidence of

widespread recognition of the “Black Ice” mark (in its paper hanging tree form) in

unsolicited news and social media coverage and in popular culture. 15 Somewhat

diminishing strength is the fact that the words “black” and “ice” appear in the marks

on other air fresheners (although not automotive air fresheners), and when there is

“extensive third party use of the words [that comprise the mark],” a mark is less

likely to be characterized as strong. W.W.W. Pharmaceutical, 984 F.2d at 573;

Streetwise Maps, Inc. v. VanDam, Inc., 159 F.3d 739, 744 (2d Cir. 1998).

        We consider “Black Ice,” as applied to automotive air fresheners, to be strong,

much farther along the continuum of strength than the District Court’s description

as only “moderate.”

        As to “Bayside Breeze,” the District Court considered it to be “weaker in

terms of its strength than the ‘Black Ice’” mark. Car Freshner, 419 F. Supp. 3d at 425.

        In our view, “Bayside Breeze” is arguably suggestive of the freshening effect



        15Although the District Court observed that “the evidence does not indicate how the scents—as
opposed to the general packaging and brand identity of the products—connected consumers to Little Trees
as the source of the products,” Car Freshner, 419 F. Supp. 3d at 424–25, we are satisfied that a reasonable juror
could interpret the record evidence as a whole to indicate widespread recognition of the Black Ice scent name.

                                                       21
of a breeze, from which it gains some strength as applied to automotive air freshener

products. However, the record discloses that the word “Breeze” appears in the

names of several of Energizer’s air freshener scents, such as “Cool Breeze,”

“Summer Breeze,” “Laguna Breeze,” “Tropical Breeze,” and “Aruba Blue Breeze”

and also appears in thirty third-party registrations, including “Beach Breeze,”

“Coastal Breeze,” and “Pure Ocean Breeze,” and in the names of forty-seven other

products in use, including “Ocean Breeze,” “Coastal Breeze,” “Sea Breeze,” and

“Beach Breeze,“ many of which, like CFC’s “Bayside Breeze,” evoke seaside

settings. When the word that makes a mark somewhat suggestive is widely used in

competitive, nearly competitive, and other products, its suggestive quality

substantially loses what that quality would otherwise contribute to the strength of

a trademark. Unlike “Black Ice,” which remains nearly arbitrary as a phrase despite

the appearance of its component words in other products, “Bayside Breeze” does

not acquire strength from the somewhat suggestive word “breeze,” which is widely

used in competitive and other products.16

        Furthermore, in contrast to “Black Ice,” the record lacks evidence that

“Bayside Breeze” has prompted unsolicited news and consumer social media



        16Net sales of “Bayside Breeze” products between 2013 and 2018 were a small fraction of the sales of
“Black Ice.”

                                                    22
coverage.

      We agree with the District Court that “Bayside Breeze” lacks the strength of

the “Black Ice” mark.

      With respect to similarity, the District Court considered both of CFC’s marks

to be dissimilar from both of Energizer’s marks, and concluded that “[t]he Court

could on this basis alone determine that summary judgment on the infringement

claim is appropriate for the Defendants.” Id. at 441. Although acknowledging the

identity of some of the words in the parties’ marks, the Court concluded that the

differences in packaging, especially the prominence of the parties’ brand names,

“establish, as a matter of law, that no likelihood of confusion as to the source of the

goods exists in this case.” Id. at 440.

      Our consideration of similarity begins with the words of the marks. Both

words of CFC’s two-word mark “Black Ice” appear sequentially in the middle of

Energizer’s four-word mark “Midnight Black Ice Storm.” Energizer places the first

two words of its mark above the last two on some products, but places them in

sequence on one line on others, such as the one shown in figure 3, supra. As noted

earlier, the phrase “black ice” is well known as indicating a section of road on which

rainwater has frozen, posing an unseen hazard to motorists. See supra n.14. This



                                          23
enhances the likelihood that a consumer’s eye will easily move from “Black” to “Ice”

even when Energizer’s four-word mark is displayed on two lines.

        It is extremely unusual for the mark of a junior user to include two identical

words of a senior user’s mark in sequence. 17 One litigated example is The Sports

Authority, Inc. v. Prime Hospitality Corp., 89 F.3d 955 (2d Cir. 1996). The plaintiff’s

mark was “The Sports Authority”; the defendant’s mark was “Sports Authority

Food, Spirits & Sports,” id. at 959, but the evidence revealed that the defendant often

used its mark with only the words “Sports Authority,” id. at 962. The parties were

not competitors in the same market. The plaintiff was a sporting goods and apparel

retailer, see id. at 959; the defendant, an owner and operator of hotels, ran sports-

related restaurants, see id. Despite the difference in businesses, we ruled that a

reasonable trier of fact could conclude that the defendant’s use of the words “sports

authority” and “the sports authority” was “similar” to the use of the plaintiff’s

mark. Id. at 962. Weighing all the Polaroid factors, we reversed a grant of summary

judgment for the defendant on the plaintiff’s Lanham Act claim. See id. at 965.



        17Use of one word, even from a senior user’s arbitrary mark, whether singular or plural, is not so
unusual, and does not inevitably lead to an infringement claimant’s victory, even when the products compete
in similar markets. See, e.g., Mushroom Makers, Inc. v. R. G. Barry Corp., 580 F.2d 44, 48, 49 (2d Cir. 1978)
(“Mushroom” and “Mushrooms”); Avon Shoe Co. v. David Crystal, Inc., 279 F.2d 607, 610 (2d Cir. 1960)
(“Haymaker” and “Haymakers”); see also Cross Commerce Media, Inc. v. Collective, Inc., 841 F.3d 155, 169 (2d
Cir. 2016) (remanding for further consideration of infringement claim with respect to two marks with the
word “collective.”).

                                                     24
        Energizer contends on appeal that the packaging of its and CFC’s products

“is completely dissimilar, which alone is dispositive.” Br. for Appellees at 16.

Although “[i]n assessing similarity, courts look to the overall impression created by

the [marks] and the context in which they are found,” Gruner + Jahr USA Publishing

v. Meredith Corp., 991 F.2d 1072, 1078 (2d Cir. 1993), we have found no decision

where differences in packaging dispelled the similarity of a mark that used two

identical words, neither of which is descriptive of the products on which they

appear, and the defendant put them, in sequence, in a mark placed on competitive

products. 18 We see no reason to encourage such a practice. Besides, where, as here,

a mark is strong, a consumer might well think that the manufacturer has decided to




        18  In American International, the same two words appeared, adjacent to each other, in the service marks
of the parties. The plaintiff was an insurance company; the defendant was a “holding company . . . providing
international marketing and distribution services through one group of subsidiaries and financing for
purchasers of raw materials and manufactured goods in international trade through another group.” 664 F.2d
at 349. The plaintiff alleged that the services provided by it and the defendant were “both overlapping and
complementary to a very substantial extent.” Id. at 350. We reversed a grant of summary judgment for the
defendant on its Lanham Act claim and remanded for trial. Id. at 353.
          In Morningside Group Ltd. v. Morningside Capital Group, L.L.C., 182 F.3d 133 (2d Cir. 1999), the
plaintiff’s and the defendant’s marks shared the words “Morningside” and “Group,” although the words
were not adjacent in the defendant’s mark. Id. at 140. The parties were “in competition,” although they
“focused their investment efforts on somewhat different industries.” Id. at 140. We reversed a judgment for
the defendant after a bench trial and ruled that the plaintiff was entitled to an injunction on its Lanham Act
claim. See id. at 143.
         In In re Paper Doll Promotions, Inc., 84 U.S.P.Q. (BNA) 2d 1660 (T.T.A.B. 2007), “Paper Doll Promotions” for
costumes was found likely to cause confusion with “Paper Doll” for clothing. See id. at *10. In Motion Picture
Association of America, Inc. v. Respect Sportswear, Inc., 83 U.S.P.Q. 2d (BNA) 1555 (T.T.A.B. 2007), “Rated R Sportswear”
for clothing was found likely to cause confusion with the famous motion picture rating. See id. at *7.
         In In re Merchandising Motivation, Inc., 184 U.S.P.Q. (BNA) 364 (T.T.A.B. 1974), “Menswear” was found not
confusingly similar to “Men’s Wear” because “Men’s Wear” was descriptive. See id. at *2.

                                                       25
market its trademarked product under a new brand name along with that mark.

Despite the differences in aspects of the packaging, the similarity factor weighs

significantly in favor of CFC with respect to its “Black Ice” mark.

      As for CFC’s “Bayside Breeze” mark, only the one word “Breeze” appears in

Energizer’s mark. In contrast to the use of two words from CFC’s mark in

Energizer’s mark in sequence, as was the case with “Midnight Black Ice Storm,” the

use of a single word from a suggestive mark, coupled with differences in the

appearance of the packaging, tends to weigh the similarity factor in favor of

Energizer with respect to CFC’s “Bayside Breeze” mark.

      In one respect, however, the packaging of the “Boardwalk Breeze” products

displays similarities to the packaging of the “Bayside Breeze” products that are of

concern. Both show a sailboat, the boats are the same type (sloops), and the

mainsails both have a broad dark blue stripe at the bottom. Although Energizer’s

decision to replicate CFC’s sailboat and some of the mainsail coloring is eyebrow-

raising, these images are not uncommon for products with the word “breeze” in

their marks. Furthermore, the significant differences in packaging of the “Bayside

Breeze” and “Boardwalk Breeze” products, particularly the prominent display of




                                         26
the parties’ brand names “Little Trees” and “Refresh your car!,” largely dispel the

slight similarity arising from the common use of the word “breeze” and the sailboat.

      We weigh this factor moderately in favor of Energizer.

      As to proximity, the District Court acknowledged that both sets of products

directly compete with each other, see Car Freshner, 419 F. Supp. 3d at 441. Indeed,

they are often displayed side-by-side on retailers’ shelves. We agree that this factor

favors CFC.

      The District Court considered the bridging-the-gap factor irrelevant, see id.,

which it clearly is, in view of the fact that the parties’ products are already in the

same market.

      The District Court ruled that there was no triable issue of fact concerning

actual confusion as to either mark. See id. at 442. As the Court noted, CFC could find

only one customer even arguably confused, as evidenced by an inquiry posted on

Amazon.com. See id. CFC produced no survey evidence. We agree with the District

Court that the actual confusion factor favors Energizer. We note, however, that,

although evidence of actual confusion is very helpful to an infringement claimant,

its absence is not fatal. See, e.g., Hasbro, Inc. v. Lanard Toys, Ltd., 858 F.2d 70, 78 (2d




                                            27
Cir. 1988) (drawing no negative inference from absence of actual confusion as to

product on market for short time).

      As to bad faith, the District Court concluded that this factor “supports” CFC’s

claim because the internal emails written by staff members of Handstands could

reasonably be found to show efforts to “use names that at least echoed“ those of

CFC’s scents and show that the Defendants acted in bad faith. Car Freshner, 419 F.

Supp. 3d at 443.

      We hear a good bit more than an echo. The emails from the Handstands

employees as they choose names for their new products are highly probative of their

intent to mislead consumers—which, in turn, is probative of whether such efforts

would succeed. Handstands’ employees, instructed that the new “Refresh”

fragrances would include “a Black Ice variant,” decided to “have some fun” and

“get as close to the Black Ice name as we can.” Moreover, from such a name, they

“want[ed] the customers to immediately make the connection.” Connection to

what? A reasonable inference is a connection to the manufacturer of “Black Ice,” a

top-selling automotive fragrance. So they decided to precede the words “Black Ice”

in CFC’s mark with the word “Midnight,” an adjective that could readily be

understood as intensifying the “Black” that it modified. (These employees spoke of



                                         28
“the ‘blackness’ [being] more important than the ‘ice’ piece to the name.”) Then,

they decided to take the word “Storm” from their existing scent “Ice Storm” and

have it follow CFC’s words “Black Ice” and voilà: “Midnight Black Ice Storm,”

which was, as they said, “as close to the Black Ice name as we can [get].”

      With respect to selecting the name “Boardwalk Breeze,” a Handstands

manager wrote that the “intent has always been to draw close to [CFC’s] Bayside

Breeze in fragrance and concept” while cautioning that “[o]bviously we don’t want

to tell our customers this.” Why not tell the customers? A reasonable inference is

that Handstands wanted customers to mistake the “Boardwalk Breeze” mark for the

high-performing “Bayside Breeze” mark.

      Rarely does an infringement case reveal such explicit evidence of bad faith.

In such circumstances, some might expect a court to accord that factor such

significance as alone to require an adverse outcome for the alleged infringer. To do

that, however, would be to punish the Defendants for bad faith, rather than to

consider bad faith in an overall balance of factors. Bad faith and intent to deceive

are relevant to the extent that they add to the likelihood that the accused infringer

will achieve its objective of consumer confusion, but they do not alone determine

likelihood of confusion nor provide an occasion for imposing punishment.



                                         29
Nonetheless, in light of compelling evidence that Handstands sought to

approximate CFC’s marks in order to gain a competitive advantage through

consumer confusion, this factor weighs heavily in favor of CFC.

      With respect to the quality of the Defendants’ products, the District Court

noted that there was not even an allegation that their products were “of a

significantly lower quality” than those of CFC. See id. at 444. We agree with the

Court’s conclusion that “the evidence does not support a finding that the relative

quality of the products plays a significant role in the existence of a likelihood of

confusion.” Id.

      As to sophistication of the relevant consumer group, the District Court noted

that the products are priced relatively modestly, are not complicated to use, and are

sold in general merchandise stores. See id. at 444. The Court concluded that these

circumstances made confusion “more likely,” because “consumers are unlikely to

spend a great deal of time on their buying decisions.” Id. To whatever slight extent

this factor tips the overall balance toward CFC, we agree.

      On the ultimate question of whether Energizer was entitled to a grant of

summary judgment, the District Court concluded, primarily because of its view that

there was no similarity of marks, that “the evidence is insufficient for a reasonable



                                         30
juror to conclude that the products in question are sufficiently similar to create a

likelihood of confusion as to the source of the goods.” Id.

      Examining all of the Polaroid factors for CFC’s “Black Ice” mark, we disagree.

As explained above, our conclusions with respect to each factor were as follows:

(1) the “Black Ice” mark has considerable strength, which weighs in favor of CFC;

(2) Energizer’s mark is significantly similar to CFC’s mark because it uses the same

two nondescriptive words, in sequence or on adjacent lines, where the words, by

forming a well known phrase, are readily read together, which also weighs in favor

of CFC; (3) Energizer’s products compete directly with CFC’s products, which

weighs in favor of CFC; (4) the competitive nature of the products indicates there is

no gap to be bridged, which favors neither party; (5) CFC did not demonstrate

consumer confusion, which may favor Energizer; (6) Energizer’s bad faith,

attributed to it from the undisputed evidence of employees of Handstands, the

company it acquired, is substantial, which strongly favors CFC; (7) the products are

similar in quality, which favors neither party; and (8) the modest sophistication of

the relevant consumer group barely favors CFC. The balance of all the Polaroid

factors favors CFC at least sufficiently to preclude summary judgment for Energizer




                                          31
as to infringement of the “Black Ice” mark.19 Energizer has failed to establish as a

matter of law that there is no likelihood of confusion between the ”Black Ice” and

“Midnight Black Ice Storm” marks.

        With respect to infringement of CFC’s ”Bayside Breeze” mark, we agree with

the District Court’s determinations concerning strength, proximity, bridging the

gap, lack of actual confusion, quality of Energizer’s products, and consumer

sophistication, but we reach different conclusions from those of the District Court

as to two of the Polaroid factors. As explained above, we consider the similarity

factor to favor Energizer only moderately (rather than decisively), and the bad faith

factor to favor CFC heavily (rather than merely to “support[]” CFC’s claim).

        With some factors favoring each side, we encounter a question as to which

Polaroid provides no guidance: how are conclusions as to the eight factors to be

considered in the aggregate when some favor each party? 20 No formula is available.

Just as the party with the greater number of factors in its favor does not necessarily


        19  In reaching this conclusion, it makes no difference whether we review the District Court’s
assessment of likelihood of confusion for clear error or de novo. Even if we used the “clear error” standard,
we have a “definite and firm conviction that a mistake has been committed.” United States v. United States
Gypsum Co., 333 U.S. 364, 395 (1948).
         20 Our case law contains various statements on this question that cannot be easily harmonized. For

example, we have said that “No single Polaroid factor is preeminent,” Lever Brothers Co. v. American Bakeries
Co., 693 F.2d 251, 253 (2d Cir. 1982), and that the first three Polaroid factors are “perhaps the most significant
in determining the likelihood of confusion.” Mobil Oil Corp. v. Pegasus Petroleum Corp., 818 F.2d 254, 258 (2d
Cir. 1987) (emphasis added).


                                                       32
prevail for that reason, see Playtex Products, 390 F.3d at 162, an attempt to aggregate

the degrees by which the factors favor one side and see if that aggregate exceeds the

total for the other side is too mechanical, even if such a finely calibrated task could

be accomplished with assurance of reliability. Ultimately, as with most close

questions of law, judgment must be exercised to apply the legal standard of

likelihood of consumer confusion.

      Considering all eight factors, we conclude that the undisputed evidence

warrants entry of summary judgment in favor of Energizer with respect to the

Lanham Act claim of infringement of CFC’s “Bayside Breeze” mark.

II. Dilution

      Turning to CFC’s federal trademark dilution claims, the District Court

granted summary judgment to Energizer with respect to both the “Black Ice” and

“Bayside Breeze” marks. We affirm substantially for the reasons stated by the

District Court in its opinion, i.e., that “no evidence supports a finding that either of

the marks in question are famous,” as required to claim dilution. Car Freshner, 419
F. Supp. 3d at 448.




                                          33
III. State Law Claims

      Our disposition of CFC’s state law claims largely tracks our disposition of the

federal trademark infringement claims. As the District Court correctly observed,

CFC’s state law unfair competition claim turned on a likelihood of consumer

confusion. See Car Freshner, 419 F. Supp. 3d at 449 (citing American Footwear Corp. v.

General Footwear Co., 609 F.2d 655, 664 (2d Cir. 1979)); accord Allied Maintenance Corp.

v. Allied Mechanical Trades, Inc., 42 N.Y.2d 538, 543 (1977) (“An action for

infringement as well as an action for unfair competition both require a showing that

the public is likely to confuse the defendant’s product or service with that of the

plaintiff.”). Finding no likelihood of consumer confusion as to either of CFC’s

marks, it granted summary judgment to Energizer on this claim. For the reasons

already stated, we agree that CFC failed to defeat Energizer’s claim that no genuine

issue of material fact existed as to the likelihood of consumers confusing “Bayside

Breeze” and “Boardwalk Breeze.” And, therefore, we affirm the grant of summary

judgment as to the “Bayside Breeze” mark. Nevertheless, because Energizer has

failed to establish as a matter of law that there is no likelihood of confusion between

the ”Black Ice” and “Midnight Black Ice Storm” marks, we reverse the grant of




                                          34
summary judgment to Energizer on CFC’s unfair competition claim as to the “Black

Ice” mark.

      With respect to CFC’s state law trademark dilution claims, the District Court

correctly stated that “the marks must be ‘very’ or ‘substantially’ similar” to support

a finding of trademark dilution under New York law. Car Freshner, 419 F. Supp. 3d

at 448-49 (quoting Mead Data Cent., Inc. v. Toyota Motor Sales, U.S.A., Inc., 875 F.2d
1026, 1029 (2d Cir. 1989); accord Playtex Products, Inc., 390 F.3d at 167. Finding that

differences in the products’ packaging, along with “the prominent use of house

brand names,” established dissimilarity as a matter of law, the District Court

granted summary judgment to Energizer on both dilution claims. Car Freshner, 419
F. Supp. 3d at 440, 449. Because we conclude that the “Bayside Breeze” and

“Boardwalk Breeze” marks are only moderately similar, we affirm the grant as to

the “Bayside Breeze” mark. However, because “Black Ice” and “Midnight Black Ice

Storm” possess a high degree of similarity, we reverse the grant of summary

judgment as to the state law dilution claim respecting the “Black Ice” mark.




                                          35
                                     Conclusion

      Accordingly, we: (1) REVERSE the grant of summary judgment for Energizer

on CFC’s federal trademark infringement claim with respect to its “Black Ice” mark,

(2) AFFIRM the grant of summary judgment for Energizer on CFC’s federal

trademark infringement claim with respect to the “Bayside Breeze” mark,

(3) AFFIRM the grant of summary judgment for Energizer on CFC’s federal

trademark dilution claim with respect to both marks, (4) REVERSE the grant of

summary judgment for Energizer on CFC’s state law claims with respect to the

“Black Ice” mark, and (5) AFFIRM the grant of summary judgment for Energizer on

CFC’s state law claims with respect to the “Bayside Breeze” mark. We REMAND

the case to the District Court for further proceedings consistent with this opinion.




                                         36